Per Curiam. Appellant, Susan Stanley by her attorney, Michael D. Ray, has filed a motion for rule on the clerk. Her attorney admits that the record was tendered late in an affidavit submitted in response to our per curiam order of September 20, 1993, and accepts responsibility.  We find that such error, admittedly made by the attorney for a criminal defendant, is good cause to grant the motion. See per curiam order dated February 5, 1979. In re: Belated Appeals in Criminal Cases, 265 Ark. 964; Terry v. State, 272 Ark. 243, 613 S.W.2d 90 (1981). A copy of this opinion will be forwarded to the Committee on Professional Conduct.